January 09, 2009


Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202
Mr. Everto A. Villarreal
Law Office of E. A. Villarreal, Jr.
1320 South 10th Street
Edinburg, TX 78539

RE:   Case Number:  05-0801
      Court of Appeals Number:  13-04-00452-CV
      Trial Court Number:  C-2711-03-B

Style:      S. MURTHY BADIGA, M.D.
      v.
      MARICRUZ LOPEZ

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn|
|   |                 |
|   |Mr. Omar Guerrero|
|   |                 |
|   |Mr. W. Wendell   |
|   |Hall             |